           Case 2:19-cv-00451-RSM Document 23 Filed 04/09/19 Page 1 of 1
                                   UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
                                       OFFICE OF THE CLERK
                                            AT SEATTLE



WILLIAM M. MCCOOL
CLERK OF COURT
700 STEWART ST.
SEATTLE, WA 98101

April 9, 2019

FRASER CONSTRUCTION COMPANY INC V. CEDAR SHAKE & SHINGLE BUREAU ET AL
Case # 2:19−cv−00451−RSM

The court has received your case documents and has identified the deficiencies listed below.
Please note: Any underlined points of reference indicated below will contain a link to the source materials.

           Pro Hac Vice Admission
           It will be necessary for attorney(s) Lydia Wright to apply for Pro Hac Vice admission in this
           case. You may review the information regarding admission and find the relevant
           documentation here. Questions about this process should be directed to the Attorney
           Admissions clerk at 206−370−8862 or dana_scarp@wawd.uscourts.gov



Please call the Attorney Case Opening Helpdesk at 206−370−8787 if you have any additional questions.

Thank you.

cc: file
